DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a second propulsion for driving conveyance is given to a center of the glass. However, it also claims the second propulsion is substantially zero, which includes zero. It is unclear if the second propulsion exist. It is unclear how a second propulsion exists if it is zero (i.e. non-existent). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2016-113342 machine translation provide) in view of Murashige et al. (WO-2018079343 represented by EP 3 533 771). Regarding claims 1 and 2, Mori teaches a manufacturing method for a glass ribbon comprising forming a glass ribbon by allowing molten glass to flow down in a vertical direction and conveying the glass ribbon, wherein the direction of the glass ribbon is changed from the vertical direction to a horizontal direction ([0032]). It would be natural to expect cooling of the glass ribbon as it is conveyed. Mori further teaches conveying the glass ribbon in the horizontal direction while supporting the glass ribbon at a horizontal conveyance part (16). Mori teaches the horizontal conveyance part comprises a conveyor belt that conveys the end portions in a widthwise direction of the glass ribbon (“ear portions”) while floating the center portion of the glass ribbon with jetting air ([0057]-[0058]). Mori further teaches the end portions are a non-floating portion that are in contact with the conveyor belt ([0057]) and suggest frictional contact between the conveyor belt and the end portions, whereas the center portion of the glass ribbon is floated ([0058]). Thus, conveying the glass ribbon by the ear portions (due to contact) provides for a first propulsion for driving the glass ribbon in the horizontal direction, wherein the first propulsion is set larger than a second propulsion for driving the center portion of the glass ribbon. In fact, it would appear since the center portion is floated by jetting air upwards and the glass is conveyed by its ear portions ([0056]-[0058]), then the second propulsion is substantially zero. Mori teaches this assists in preventing twisting of the glass ribbon as the glass ribbon is cooled and the conveying direction of the glass ribbon is changed from vertical to horizontal.   However, Mori doesn’t teach an annealing step for the glass ribbon. Murashige teaches a similar manufacturing method for a glass ribbon comprising forming a glass ribbon by a downdraw process wherein the glass ribbon flows down in a vertical direction ([0037]), annealing the glass ribbon ([0039]), wherein the annealed glass ribbon would be naturally cooled as it exits the annealing region (figure 2), and changing the direction of the glass ribbon from a vertical direction to a horizontal direction while supporting the glass ribbon at a horizontal conveyance part (figure 2, [0077]). Murashige teaches annealing provides for removal of thermal stress within the glass ribbon ([0039]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an annealing step for the glass ribbon of Mori, after forming, as it removes thermal stress within the glass ribbon, thus improving the strength of the glass ribbon.
Regarding claim 3, Mori teaches the horizontal conveying part is a floating type conveyor belt which causes a center part of the glass ribbon to float by jetting air upward through holes in the conveyor belt. Since the conveyor belt grips the ear portions of the glass ribbon, it would appear the both edge portions on both sides of the belt either has no holes or have closed holes, as this portion of the glass ribbon is not floated ([0057]-[0059]).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2016-113342 machine translation provide) in view of Murashige et al. (WO-2018079343 represented by EP 3 533 771) as applied to claim 3 above, and further in view of Tsuji et al. (2010/0242546). Mori doesn’t suggest a nip roller. Tsuji teaches a horizontal conveyance part that drives a glass ribbon in a horizontal direction by providing a first propulsion to both sides in a width direction to the glass ribbon. Tsuji further teaches the first propulsion is provided for by a sandwiching the glass ribbon between a conveyor belt and a nipping roller located above the conveyor belt at both sides of the glass ribbon ([0040], [0044]). Providing a nip roller above the conveyor belt provides for the driving force to convey the glass ribbon forward, maintains the glass ribbon under tension, and prevents slipping of the glass ribbon ([0046]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a nip roller above the floating conveyor belt of Mori, wherein both sides of the glass ribbon is nipped, so as to provide for the driving force to convey the glass ribbon, while preventing slipping of the glass ribbon, as taught by Tsuji.
Regarding claim 8, Mori teaches the glass ribbon comprises an ear portion ([0057]), which suggests the glass ribbon comprises a flat portion having a constant thickness in the width direction and includes the center of the glass ribbon, as well as an edge portion located on an outer side in the width direction of the flat portion and has a thickness larger than that of the flat portion. Murashige also teaches the glass ribbon comprises a flat portion having a constant thickness in the width direction and includes the center of the glass ribbon, as well as edge portions located on an outer side in the width direction of the flat portion and having a thickness larger than that of the flat portion (figure 4, [0051]). Furthermore, Tsuji teaches nipping a region of both sides in the width direction of the glass ribbon with the nipping roller and the belt, wherein the region excludes the edge portion, as can be seen in figure 5B.
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  the prior art suggest conveying a glass ribbon in a horizontal direction by contacting both side portions (in a width direction) with a floating conveyor belt while floating the center portion of the glass ribbon. However, the prior art fails to fairly suggest contact with the side portions of the glass sheet  is provided for by using a tape to close holes on the respective portions of the floating belt conveyor that are located under the side portions.
Response to Arguments
Applicant's arguments filed Aug. 25, 2022 have been fully considered but they are not persuasive. Applicant argues Mori does not provide propulsion to both sides in the width direction of the glass ribbon. Applicant points to [0059], which states the entire width is floated. It is true [0059] offers a different embodiment wherein all of the glass ribbon is floated. However, as stated in the rejection, Mori discloses in [0057]-[0058] that the side portions in the width direction are in contact with the belt while the center portion is floated. Also, Mori notes frictional force is at play. Thus, both side portions are provided with a first propulsion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741